Exhibit 10.20

Summary of Executive Officer Compensation

The following named executive officers of ABIOMED, Inc. are at will employees of
ABIOMED and have not entered into a formal employment agreement with
ABIOMED. The current understanding between each employee and ABIOMED with
respect to the employee’s compensation is as follows:

 

Name

   Base salary    Bonus target
for fiscal
2009 William Bolt    $ 224,700    $ 100,000

Andrew Greenfield

   $ 194,555    $ 75,000 Patricia A. Fitch    $ 240,750    $ 100,000

These officers are also eligible to receive grants of stock options and other
awards at the discretion of ABIOMED’s Compensation Committee.

We have an employment agreement with our Chief Executive Officer, Michael R.
Minogue, that sets forth the terms of his employment. Mr. Minogue’s current
salary is $371,700 and his target bonus for fiscal 2009 is $371,700. We have an
offer letter with our Chief Financial Officer, Daniel J. Sutherby, that sets
forth the terms of his employment. Mr. Sutherby’s current salary is $236,385 and
his target bonus for fiscal 2009 is $100,000. We also have an offer letter with
our Chief Operating Officer, David M. Weber, that sets forth the terms of his
employment. Mr. Weber’s current salary is $262,500 and his target bonus for
fiscal 2009 is $100,000.